Citation Nr: 0910906	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  04-28 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1965 to December 1970.  These matters are before 
the Board of Veterans' Appeals (Board) on appeal from an 
April 2003 rating decision of the Fort Harrison, Montana 
Department of Veterans Affairs (VA) Regional Office (RO).  A 
Travel Board hearing was held before a Veterans Law Judge 
(VLJ) in June 2005; a transcript of the hearing is 
incorporated in the claims file.  In May 2006 these matters 
were remanded for additional development and de novo review.  

The VLJ who issued the May 2006 Board decision is no longer 
with the Board.  In January 2008 correspondence, the Veteran 
was offered the opportunity for another hearing before a VLJ 
who would decide his claims.  He did not respond.  The case 
has been reassigned to the undersigned.  

Initially, the procedural history of this case must be 
addressed.  It appears that the claims pertaining tinnitus 
and hearing loss have been inappropriately included as being 
on appeal before the Board.  Specifically, a statement of the 
case (SOC) was never issued addressing these claims and the 
Veteran did not have an opportunity to file a VA Form 9, 
Substantive Appeal, on them.  The Veteran's notice of 
disagreement was received by VA in October 2003.  In July 
2004, the RO sent the Veteran a SOC on the issue of 
entitlement to an increased rating for post-traumatic stress 
disorder (PTSD).  This SOC did not address the issues of 
hearing loss or tinnitus.  In August 2004, the Veteran 
submitted a substantive appeal on the PTSD issue (which was 
decided in the May 2006 Board decision).  In February 2005, 
the RO issued a supplemental SOC (SSOC) which included claims 
related to bilateral hearing loss, tinnitus, and PTSD.  
38 C.F.R. § 19.32 states that "[i]n no case will a [SSOC] be 
used to announce decisions by the agency of original 
jurisdiction on issues not previously addressed in the [SOC], 
or to respond to a notice of disagreement on newly appealed 
issues that were not addressed in the [SOC]."  As the record 
shows an SOC was never issued by the RO for the claims 
regarding bilateral hearing loss and tinnitus, the Veteran 
never had an opportunity to file a Substantive Appeal, and 
the issues were never appropriately appealed to the Board.   
However, at the hearing in June 2005 the VLJ took testimony 
on these issues and in May 2006 they were remanded for 
further development of the evidence.  The RO completed 
further development and issued an SSOC in April 2007.  As the 
Board's May 2006 decision essentially conceded that the Board 
had jurisdiction in these matters, the Veteran would be 
prejudiced if they were to be dismissed now for lack of 
jurisdiction.  Therefore, the Board will proceed in these 
matters.  

Regarding the issue of whether new and material evidence has 
been received to reopen the claim of service connection for 
bilateral hearing loss, the Board notes that the May 2006 
Board decision addressed the issue on a  de novo basis 
without first considering whether new and material evidence 
had been submitted.  However, as the issue of service 
connection for bilateral hearing loss was previously finally 
denied by a September 1994 rating decision, this question 
must be addressed in the first instance by the Board because 
it goes to the Board's jurisdiction to reach the underlying 
claim of service connection and adjudicate it on a  de novo 
basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that 
no such evidence has been offered, that is where the analysis 
must end.  Barnett, 83 F.3d at 1383.  Hence, the May 2006 
Board decision erroneously addressed the issue  de novo and 
that claim is recharacterized to reflect the issue that is 
appropriately before the Board. 

The issue of whether new and material evidence has been 
received to reopen a claim of service connection for 
bilateral hearing loss is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action on his part is required.


FINDING OF FACT

Tinnitus was not manifested in service and a preponderance of 
the evidence is against a finding that the Veteran's current 
tinnitus is related to his service, including as due to noise 
trauma or any other event therein.



CONCLUSION OF LAW

Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 159(b)(1)(including, as amended May 30, 2008, 73 Fed. Reg. 
23353 (April 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The notice requirements of the VCAA 
apply to all 5 elements of a service connection claim, 
including the rating assigned and the effective date of the 
award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Veteran was advised of VA's duties to notify and assist 
in the development of his claim for tinnitus.  By VCAA letter 
of November 2002, he was informed of the evidence and 
information necessary to substantiate that claim; the 
evidence VA was responsible for providing; and the evidence 
he was responsible for providing.  This notice was issued 
prior to the April 2003 rating decision on appeal.  He has 
had ample opportunity to respond/supplement the record, and 
is not prejudiced by any technical notice deficiency that may 
have occurred along the way.  Specifically, while he was not 
advised of the criteria for rating tinnitus, or those 
governing effective dates of awards, he is not prejudiced by 
such omission (See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 490-91 (2006)).  Rating and effective date criteria have 
no significance unless service connection is allowed; this 
decision denies service connection. 

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent post-service treatment 
records have been secured.  VA arranged for examinations in 
January 2005 and November 2006.  The Veteran has not 
identified any pertinent evidence that is outstanding.  VA's 
duty to assist on this issue is met.  Accordingly, the Board 
will address the merits of the claim.

B.  Factual Background

The Veteran's DD Form 214 reflects that he served in the 
Republic of Vietnam from April 1968 to April 1969 and that 
his military occupational specialty (MOS) was helicopter 
repairman.

The Veteran's STRs are silent for reports, complaints, 
treatment, or diagnoses relating to tinnitus.  He was treated 
over several visits for otitis media and externa (ear 
infection) of the left ear in July, August, and September 
1968.  On the medical history questionnaires he completed at 
both his September 1965 entrance examination and November 
1970 separation examination he marked "No" as it related to 
ear trouble.  Clinical evaluation of the ears at the time of 
his separation was normal; there was no mention of tinnitus.

On September 1971 VA examination (in conjunction with a claim 
for a right hand disability) the examiner noted that the 
Veteran's hearing was normal.  

On June 1984 VA Agent Orange examination, it was noted that 
the Veteran exhibited decreased hearing in the left ear; 
there was no mention of tinnitus.
In a November 1997 report of VA audiological evaluation, it 
was noted that the Veteran reported experiencing occasional 
tinnitus in the left ear.

An October 1999 VA medical record notes the Veteran reported 
that he had no persistent symptoms of tinnitus.

The Veteran filed his claim of service connection for 
tinnitus in October 2002.

In a questionnaire completed on November 2002 private 
audiological evaluation, the Veteran marked "No" in 
response to a question as to whether he had a history of 
tinnitus.

On January 2005 VA examination, the Veteran reported that he 
was a helicopter crew chief during service in Vietnam.  He 
did not recall any tinnitus in service, but did mention 
having been treated for ear infections during that time.  
After service he worked in mining, on the railroad, and more 
recently with machinery in the construction industry.  He 
also reported recreational noise exposure while hunting.  He 
indicated that he experienced intermittent bilateral 
tinnitus, stronger on the right.  After reviewing the 
Veteran's claims file, the examiner concluded that the 
Veteran's tinnitus was not service connected because his 
service separation examination was normal.  

At the June 2005 hearing, the Veteran testified that his MOS 
was helicopter crew chief, which involved repairing 
helicopter engines and participating in helicopter flights, 
to include providing cover fire during combat flights in 
Vietnam.  He stated that he first noticed ringing in his ears 
during combat missions in Vietnam, and that symptoms came and 
went, but he now experiences constant tinnitus, with symptoms 
stronger in the left ear.

On November 2006 VA examination the Veteran reported 
"periodic frustrating tinnitus on the left side since the 
late 80s."  He reported noise exposures to heavy equipment 
in his construction job, and recreational noise exposure from 
snowmobiles, motorcycles, and ATVs in addition to his noise 
exposure in service.  The examiner noted in an addendum that 
the Veteran's service entrance and separation examination 
reports both reflected normal hearing, and opined that the 
Veteran's tinnitus was not service connected because he 
exited the service in December 1970 with normal hearing and, 
by his own report, his tinnitus started in the late 1980s.

C.  Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance between positive and 
negative evidence on a material issue in contention, the 
benefit of the doubt in resolving each such issue must be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Once the evidence is assembled, the Board is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  If so, the claim is denied; 
if the evidence is in support of the claim or is in equal 
balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence as appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

It is not in dispute that the Veteran has tinnitus as such 
disability has been noted in post-service medical records and 
on VA audiological evaluation (and is also capable of lay 
observation).  Based upon the Veteran's MOS of helicopter 
repairman and his accounts of his duties in service, it may 
also be conceded that he experienced at least some noise 
trauma in service.  

However, the Veteran's STRs, including his service separation 
examination report, do not note tinnitus (and it is not 
alleged that tinnitus was manifested in service).  
Significantly, although he was treated on multiple occasions 
for ear infections, none of the treatment records mentions 
tinnitus.  Therefore, service connection for tinnitus on the 
basis that such disability became manifest in service, and 
persisted, is not warranted.  

Consequently, to substantiate his claim of service connection 
for tinnitus, the Veteran must show a nexus between his 
tinnitus and his acknowledged exposure to noise trauma in 
service.  See Collette v. Brown, 82 F.3d 389, 392 (1996).

Notably, on examinations conducted in 1971 and 1984, the 
Veteran did not report tinnitus.  In fact, the first medical 
report which notes a complaint of tinnitus is the report of 
the November 1997 VA audiological evaluation, more than 25 
years after separation from service.  Such a lengthy time 
interval between service and the first post-service clinical 
notation of complaints or symptoms associated with the 
disability at issue is of itself a factor for consideration 
against a finding that the current disability is related to 
service.  See Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. 
Cir. 2000) (in a claim alleging that a disability was 
aggravated by service).  

On November 2006 VA examination, the examiner opined that the 
Veteran's tinnitus is not related to his military service 
because it did not become symptomatic until the late 1980s, 
more than 10 years after his separation from service.  As the 
examiner reviewed the Veteran's claims file, expressed 
familiarity with his history, and provided a rationale for 
the opinion, it is probative evidence in the matter of a 
nexus between the Veteran's tinnitus and his service.  As 
there is no competent (medical opinion) evidence to the 
contrary, it is persuasive.  

The Board notes the Veteran's testimony expressing his own 
opinion that his tinnitus was incurred during his military 
service.  However, because he is a layperson, he is not 
qualified to render an opinion concerning medical causation, 
as that is a medical question (not capable of resolution by 
lay observation) that requires medical training/expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992);  see 
also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim.  
Accordingly, it must be denied.  


ORDER

Service connection for tinnitus is denied.


REMAND

A final September 1994 rating decision denied the Veteran's 
claim of service connection for bilateral hearing loss.  The 
instant claim to reopen was filed in November 2002.  During 
the pendency of this appeal, in March 2006, the United States 
Court of Appeals for Veterans Claims (Court), issued a 
decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), which 
held that VCAA notice requirements under 38 U.S.C.A. 
§ 5103(a) include that in a claim to reopen a previously 
finally denied claim, VA must notify a claimant of the 
evidence and information that is necessary to reopen a claim, 
the definition of new and material evidence, and of what 
evidence and information is necessary to establish 
entitlement to the underlying claim for the benefit sought.  
While the Veteran received notice in a November 2002 letter 
that his claim had previously been denied and of the 
definition of new and material evidence, he was not otherwise 
provided with a Kent complying notice letter.  Specifically, 
he was not informed that the September 1994 rating decision 
denied his claim based on a finding that his bilateral 
hearing loss was not shown to have been incurred in or 
aggravated by his military service.  [Notably, a February 
2005 SSOC stated that the 1994 decision denied service 
connection on all bases, including lack of current disability 
based on a 1971 VA examination.  In fact, the 1994 rating 
decision did not refer to the 1971 examination, which was 
specific for right hand disability, and made only incidental 
general medical findings.]  As the Veteran does not appear to 
understand the basis for the prior denial, or be aware of 
what type of evidence would suffice to reopen his claim, 
corrective notice is necessary.

Accordingly, the case is REMANDED for the following:

1.  Regarding service connection for 
hearing loss, the RO must provide the 
Veteran the specific notice required in 
claims to reopen in accordance with Kent 
v. Nicholson, 20 Vet. App. 1 (2006)(and 
outlined above).  He should have the 
opportunity to respond, and the RO should 
arrange for any further development 
suggested by any response.

2.  The RO should then re-adjudicate the 
claim of whether new and material evidence 
has been received to reopen a claim of 
service connection for bilateral hearing 
loss .  If it remains denied, the RO 
should issue an appropriate SSOC and 
afford the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


